Guy, J.
(dissenting). I am unable to concur in the decision of my learned colleagues for the reason that the language of the statute (General Business Law, § 201, as added by Laws of 1924, chap. 506)* is clear and explicit that " the proprietor shall not be liable beyond seventy-five dollars, unless such value in excess of seventy-five dollars shall be stated upon delivery and a written receipt, stating such value, shall be issued.” The clause following this provision does not, in my opinion, in any way modify the preceding provision except to further provide, in effect, that, even .where excess value is stated, and a receipt given, there shall be no recovery beyond $100, unless negligence is affirmatively established. Unless we declare the statute invalid, it is our duty to construe the statute to the best of our ability, and to declare its meaning. This duty is not performed by stating' that the statute is -unintelligible, nor is it in fact unintelligible in view of the clearly apparent purpose of the statute to prevent frauds against innkeepers and others coming within the protective provisions of the statute.
The learned trial justice erred in refusing to instruct the jury that plaintiff on the proof submitted by her could not recover in excess of seventy-five dollars, to which ruling an exception was taken, and also "in refusing after verdict to reduce the amount thereof to seventy-five dollars.
The judgment should be modified by reducing the amount to seventy-five dollars, with costs in the court below, and as so modified affirmed, with twenty-five dollars costs to appellant.